Exhibit 10.15

MASTER PLAN DOCUMENT
SOUTHWEST GAS CORPORATION DIRECTORS DEFERRAL PLAN

Effective March 15, 1986

Amended and Restated March 15, 1989

Amended and Restated October 29, 1992

Amended Effective March 1, 1996

Amended and Restated Effective March 1, 1999

Amended and Restated November 19, 2002




--------------------------------------------------------------------------------

TABLE OF CONTENTS

Article
 

Subject

 

Page

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
 

 

 

 

1
 

Definitions

 

1

 
 

 

 

 

2
 

Eligibility

 

4

 
 

 

 

 

3
 

Deferral Commitment

 

4

 
 

 

 

 

4
 

Interest, Crediting and Vesting

 

5

 
 

 

 

 

5
 

Plan Benefit Payments

 

5

 
 

 

 

 

6
 

Retirement and Termination Benefit Payments

 

6

 
 

 

 

 

7
 

Pre-Retirement Survivor Benefit Payments

 

6

 
 

 

 

 

8
 

Post-Retirement Survivor Benefit Payments

 

7

 
 

 

 

 

9
 

Disability Benefit Payments

 

7

 
 

 

 

 

10
 

Beneficiaries

 

7

 
 

 

 

 

11
 

General

 

8

 
 

 

 

 

12
 

No Guarantee of Continuing Directorship

 

9

 
 

 

 

 

13
 

Trusts

 

9

 
 

 

 

 

14
 

Termination, Amendment or Modification of the Plan

 

10

 
 

 

 

 

15
 

Restrictions on Alienation of Benefits

 

10

 
 

 

 

 

16
 

Administration of the Plan

 

10

 
 

 

 

 

17
 

Claims Procedure

 

12

 
 

 

 

 

18
 

Miscellaneous

 

13



--------------------------------------------------------------------------------

MASTER PLAN DOCUMENT
SOUTHWEST GAS CORPORATION DIRECTORS DEFERRAL PLAN

PURPOSE

The purpose of this Plan is to provide specified benefits to Directors of
SOUTHWEST GAS CORPORATION.

ARTICLE 1
DEFINITIONS

For purposes hereof, unless otherwise clearly apparent from the context, the
words and phrases listed below shall be defined as follows:

1.1

“Account Balance” means a Participant’s individual fund comprised of Deferrals,
rollovers contributions from the PriMerit Bank, Federal Savings Bank directors
deferral plan and interest earnings credited thereon up to the time of Benefit
Distribution.

 

 

1.2

“Beneficiary” means the person or persons, or the estate of a Participant, named
to receive any benefits under the Plan upon the death of a Participant.

 

 

1.3

“Benefit Account Balance” shall have the meaning set forth in Article 5.3.

 

 

1.4

“Benefit Distribution” means the date benefits under the Plan commence or are
paid in full to a Participant, or because of his death, to his Beneficiary,
which will occur within 90 days of notification to the Company of the event that
gives rise to such distribution.

 

 

1.5

“Board Fees” means the compensation received by a Director for serving on the
Board of Directors of Southwest Gas Corporation and the committees of the board.

 

 

1.6

“Board of Directors” means the Board of Directors of the Company.

 

 

1.7

“Change in Control” means the first to occur of any of the following events:

 

 

 

(a)

Any “person” (as the term is used in Section 13 and 14(d)(2) of the Securities
Exchange Act of 1934 (“Exchange Act”)) becomes a beneficial owner (as that term
is used in Section 13(d) of the Exchange Act), directly or indirectly, of 50% or
more of the Company’s capital stock entitled to vote in the election of
directors; or

 

 

 

 

(b)

During any period of not more than two consecutive years, not including any
period prior to the adoption of this Plan, individuals who, at the beginning of

1



--------------------------------------------------------------------------------

 

 

such period constitute the board of directors of the Company, and any new
director (other than a director designated by a person who has entered into an
agreement with the Company to effect a transaction described in clause (a) of
this Article 1.8) whose election by the board of directors or nomination for
election by the Company’s shareholders was approved by a vote of at least
three-fourths (3/4ths) of the directors then still in office, who either were
directors at the beginning of the period or whose election or nomination for
election was previously approved, cease for any reason to constitute at least a
majority thereof.

 

 

1.8

“Committee” means the administrative committee appointed by the Board of
Directors to manage and administer the Plan in accordance with the provisions of
the Plan.  After a Change in Control, the Committee shall cease to have any
powers under the Plan and all powers previously vested in the Committee under
the Plan will then be vested in the Third Party Fiduciary.

 

 

1.9

“Company” means Southwest Gas Corporation and any Successor Corporation.

 

 

1.10

“Deferral(s)” means the amount of Board Fees and special income, as referred to
in Article 3.8, transferred to the Plan accounts.

 

 

1.11

“Director” means any person on the board of directors of Southwest Gas
Corporation prior to a Change in Control.

 

 

1.12

“Master Plan Document” means this legal instrument containing the provisions of
the Plan.

 

 

1.13

“Moody’s Rate” means Moody’s Seasoned Corporate Bond Rate which is an economic
indicator consisting of an arithmetic average of yields of representative bonds
(industrial and AAA, AA and A rated public utilities) as of January 1 prior to
each Plan Year as published by Moody’s Investors Service, Inc. (or any successor
thereto), or, if such index is no longer published, a substantially similar
index selected by the Board of Directors.

 

 

1.14

“Moody’s Composite Rate” means the average of the Moody’s Rate on January 1 for
the five years prior to Benefit Distribution.

 

 

1.15

“Participant”  means any Director who executes a Plan Agreement.

 

 

1.16

“Plan” means the Director Deferral Plan of the Company evidenced by this Master
Plan Document.

 

 

1.17

“Plan Agreement” means the form of written agreement which is entered into from
time to time, by and between the Company and a Participant.

 

 

1.18

“Plan Year” means the year beginning on March 15 of each year.

 

 

1.19

“Retire” or “Retirement”  means the cessation of service on the Board of
Directors of

2



--------------------------------------------------------------------------------

 

the Company after attaining five Years of Service, other than by death,
disability or Termination of Service.

 

 

1.20

“Successor Corporation” means any corporation or other legal entity which is the
successor to Southwest Gas Corporation, whether resulting from merger,
reorganization or transfer of substantially all of the assets of Southwest Gas
Corporation, regardless of whether such entity shall expressly agree to continue
the Plan.

 

 

1.21

“Subsidiaries” means any corporation, partnership, or other organization which
is at least 50 percent owned by the Company or a Subsidiary of the Company.

 

 

1.22

“Terminates Service” or “Termination of Service” means the cessation of service
on the Board of Directors of the Company, either voluntarily or involuntarily,
excluding Retirement, disability or death.

 

 

1.23

“Third Party Fiduciary” means an independent third party (a corporate entity
with no other relationship with the Company) selected by the Company to take
over the administration of the Plan upon and after a Change in Control and to
determine appeals of claims denied under the Plan before and after a Change in
Control pursuant to a Third Party Fiduciary Services Agreement.

 

 

1.24

“Third Party Fiduciary Services Agreement” means the agreement with the Third
Party Fiduciary to perform services with respect to the Plan.

 

 

1.25

“Trust Agreement” means an agreement establishing a “grantor trust” of which the
Company is the grantor, within the meaning of subpart E, part I, subchapter J,
chapter 1, subtitle A of the Internal Revenue Code of 1986, as amended (the
“Code”).

 

 

1.26

“Trust Fund or Funds” means the assets of every kind and description held under
any Trust Agreement forming a part of the Plan.

 

 

1.27

“Trustee” means any person or entity selected by the Company to act as trustee
under any Trust Agreement at any time of reference.

 

 

1.28

“Years of Service” means the length of time, in discrete 12-month periods, a
Participant has served on the board of directors of Southwest Gas Corporation.

 

 

///

 

ARTICLE 2
ELIGIBILITY

2.1

A Director shall become eligible to participate in the Plan as of the effective
date of his election as a Director.

 

 

2.2

Once eligible to participate in the Plan, a Director has to complete, execute
and

3



--------------------------------------------------------------------------------

 

return to the Committee a Plan Agreement to become a Participant in the Plan. 
Continued participation in the Plan is subject to compliance with any further
conditions as may be established by the Committee.

ARTICLE 3
DEFERRAL COMMITMENT

3.1

A Participant may defer up to 100 percent of his Board Fees  received during a
Plan Year; provided, that such Deferral exceeds $2,000 per Plan Year.

 

 

3.2

Prior to the commencement of each Plan Year, a Participant will advise the
Committee, in writing, of his deferral commitment for the upcoming Plan Year. If
a Participant fails to so advise the Committee, through no fault of the Company,
he will not be permitted to defer any of his Board Fees during the upcoming Plan
Year.

 

 

3.3

A Participant’s Deferral commitment will be exercised on a per pay period basis.

 

 

3.4

In the event a Director becomes a Participant in the Plan during a Plan Year,
such Participant may defer up to 100  percent of the remaining portion of his
Board Fees for the Plan Year.  Such Participant must make his Deferral
commitment by advising the Committee, in writing, at the time he elects to
become a Participant in the Plan.

 

 

3.5

In the event a Participant defaults on his Deferral commitment, the Participant
will not be allowed to make any further Deferrals during the current Plan Year
and may not make any Deferrals for the subsequent Plan Year.

 

 

3.6

The Committee may waive for good cause the default penalty specified in Article
3.5 upon the request of the Participant.

 

 

3.7

The Plan will accept rollover contributions for Participants from the PriMerit
Bank, Federal Savings Bank directors deferral plan.

 

 

3.8

A Participant who is entitled to receive cash from the cancellation of stock
options granted under the 1996 Stock Incentive Plan as a result of a Change in
Control may elect to defer receipt of all or a portion of such income; provided
that such election is filed with the Committee at least six (6) months prior to
the date such income would otherwise have become payable to the Participant.  If
the Participant makes such an election, such income shall not be paid to the
Participant but rather shall be treated as a Deferral and added to the
Participant’s Account Balance as of the date such income would otherwise have
been paid to the Participant. In addition, for such election to be effective,
the Participant must agree in writing that such option shall not be exercised at
all after the date of the election.  Notwithstanding the foregoing, a
Participant’s election to defer income resulting from cancellation of an option
shall terminate and the option may be exercised in accordance with its terms
without regard to the election if the option would otherwise expire prior to
cancellation (for example, because of the Participant’s Termination of Service)
or if the agreement

4



--------------------------------------------------------------------------------

 

setting forth the terms of the Change in Control is terminated prior to the
closing date set forth in such agreement.

ARTICLE 4
INTEREST, CREDITING AND VESTING

4.1

A Participant’s Account Balance at the start of a Plan Year and any Deferrals
made during a Plan Year and rollover contributions from the PriMerit Bank,
Federal Savings Bank directors deferral plan will earn interest annually at 150
percent of the Moody’s Rate.  Interest will be credited to a Participant’s
account for Deferrals made during the Plan Year, as if all Deferrals were made
on the first day of the Plan Year.  Interest will be credited to a Participant’s
account for rollover contributions, from the date such contributions are
accepted by the Plan.

ARTICLE 5
PLAN BENEFIT PAYMENTS

5.1

A Participant’s Account Balance will be paid to the Participant as provided for
under the provisions of the Plan.

 

 

5.2

A Participant’s Account Balance will earn interest under the provisions of
Article 4.1 until the time of Benefit Distribution.

 

 

5.3

If a Participant is entitled to receive Plan benefit payments over a specific
benefit payment period, his Account Balance at the commencement of Benefit
Distribution will be credited with an amount equal to the interest such balance
would have earned assuming distribution in equal monthly installments over the
specific benefit payment period, at a specified interest rate, thereby creating
a Benefit Account Balance.  The Benefit Account Balance will then be paid to the
Participant in equal monthly installments over the specific benefit payment
period.

 

 

5.4

If there shall be a final determination by the Internal Revenue Service or a
court of competent jurisdiction that the election by a Participant to defer the
payment of any amount in accordance with the terms of this Plan was not
effective to defer the taxation of such amount, then the Participant shall be
entitled to receive a distribution of the amount determined to be taxable and
the Participant’s Account Balance shall be reduced accordingly.

ARTICLE 6
RETIREMENT AND TERMINATION BENEFIT PAYMENTS

6.1

A Participant who Retires or Terminates Service qualifies to receive his Account

5



--------------------------------------------------------------------------------

 

Balance over a period of 60, 120, 180 or 240 months.  The Participant shall
elect the payment period; provided that written notice of such election is filed
with the Committee at least one (1) year prior to his Retirement or Termination
of Employment.  If a Participant fails to make such election prior to the time
specified, the payment period will be 240 months.

 

 

6.2

A Participant who has made an election under this Article may subsequently
revoke such election and make another election under this Article by providing
written notice to the Committee; provided, however, that only the last such
election or revocation in effect on the date which is one (1) year prior to the
date on which the Participant Retires or Terminates Service shall be effective. 
Notwithstanding the foregoing, if a Participant Retires or Terminates Service as
a result of a Change in Control or within one (1) year after March 1, 1999, the
date of amendment and restatement of this Plan, the foregoing provisions of this
Article 6 shall be applied by substituting “six (6) months” for “one (1) year.”

 

 

6.3

The interest rate used to calculate the amount that will be credited to a
Participant’s Account Balance, to determine his Benefit Account Balance under
the provisions of Article 5.3, will be 150 percent of the Moody’s Composite
Rate.

ARTICLE 7
PRE-RETIREMENT SURVIVOR BENEFIT PAYMENTS

7.1

Notwithstanding any elections made pursuant to Article 6, if a Participant dies
while he is on the Board of Directors, his Account Balance will be paid to his
Beneficiary in equal monthly installments over the 180 month survivor benefit
payment period.

 

 

7.2

The interest rate used to determine the amount that will be credited to a
Participant’s Account Balance, to determine his Benefit Account Balance under
the provisions of Article 5.3 following the Participant’s death, will be 150% of
the Moody’s Composite Rate.

 

 

///

 

 

 

///

 

 

 

///

 

ARTICLE 8
POST-RETIREMENT SURVIVOR BENEFIT PAYMENTS

8.1

If a Participant dies after the commencement of benefit payments under Articles
6 or 9 but prior to such benefits having been paid in full, the Participant’s
benefit payments will continue to be paid to the Participant’s Beneficiary
through the end of the originally awarded benefit payment period, except as
provided for in Article 10.7.

6



--------------------------------------------------------------------------------

ARTICLE 9
DISABILITY BENEFIT PAYMENTS

9.1

The Committee will, in its sole discretion, determine whether a Participant is
disabled under the provisions of the Plan.

 

 

9.2

If a Participant is disabled within the first five Years of Service with the
Company, he will receive his Account Balance in a lump sum payment at Benefit
Distribution.

 

 

9.3

Notwithstanding any elections made pursuant to Article 6, if a Participant is
disabled after five Years of Service with the Company, his Account Balance will
be paid to him in equal monthly installments over the 180-month disability
benefit payment period.

 

 

9.4

If a Participant qualifies to receive his Account Balance over the disability
benefit payment period, the interest rate used to calculate the amount that will
be credited to a Participant’s Account Balance, to determine his Benefit Account
Balance under the provisions of Article 5.3, will be 150 percent of the Moody’s
Composite Rate.

ARTICLE 10
BENEFICIARIES

10.1

A Participant shall have the right to designate any person as his Beneficiary to
whom benefits under this Plan shall be paid in the event of the Participant’s
death prior to the total distribution of his Benefit Account Balance under the
Plan.  If greater than 50 percent of the Benefit Account Balance is designated
to a Beneficiary other than the Participant’s spouse, such Beneficiary
designation must be consented to by the Participant’s spouse.  Each Beneficiary
designation must be in written form prescribed by the Committee and will be
effective only when filed with the Committee during the Participant’s lifetime.

 

 

10.2

A Participant shall have the right to change the Beneficiary designation,
subject to spousal consent under the provisions of Article 10.1, without the
consent of any designated Beneficiary by filing a new Beneficiary designation
with the Committee. The filing of a new Beneficiary designation form will cancel
all Beneficiary designations previously filed.

 

 

10.3

The Committee shall acknowledge, in writing, receipt of each Beneficiary
designation form.

 

 

10.4

The Committee shall be entitled to rely on the Beneficiary designation last
filed by the Participant prior to his death.  Any payment made in accordance
with such designation shall fully discharge the Company from all further
obligations with respect to the amount of such payments.

 

 

10.5

If a Beneficiary entitled to receive benefits under the Plan is a minor or a
person declared incompetent, the Committee may direct payment of such benefits
to the

7



--------------------------------------------------------------------------------

 

guardian or legal representative of such minor or incompetent person.  The
Committee may require proof of incompetency, minority or guardianship as it may
deem appropriate prior to distribution of any Plan benefits.  Such distribution
shall completely discharge the Committee and the Company from all liability with
respect to such payments.

 

 

10.6

If no Beneficiary designation is in effect at the time of the Participant’s
death, or if the named Beneficiary predeceased the Participant, then the
Beneficiary shall be: (1) the surviving spouse; (2) if there is no surviving
spouse, then his issue per stirpes; or (3) if no surviving spouse or issue, then
his estate.

 

 

10.7

If a Beneficiary receiving benefit payments under the provisions of the Plan
dies prior to the completion of the benefit payment period, the present value of
the remaining benefit payments will be paid, in a lump sum amount, to the
contingent Beneficiary designated by the Participant under the provisions of
Article 10.1.  If the Participant has failed to designate a contingent
Beneficiary, the present value of the remaining benefit payments will be paid,
in a lump sum amount, to the Beneficiary’s estate.  The present value of the
remaining benefit payments will be calculated using the same methodology,
including the same interest rate, as was used to calculate the Participant’s
annuity payment calculation, under Article 5.3.

ARTICLE 11
GENERAL

11.1

Amounts payable to a Participant shall be paid exclusively from the general
assets of the Company or from the assets of a grantor trust within the meaning
of subpart E, part I, subchapter J, chapter 1, subtitle A of the Code,
established for use in funding executive compensation arrangements and commonly
known as a “rabbi trust.”

 

 

11.2

The Company shall have no obligation under the Plan to a Participant or a
Participant’s Beneficiary, except as provided in this Master Plan Document.

 

 

11.3

The Participant shall cooperate with the Committee in furnishing all information
requested by the Company to facilitate the payment of his Benefit Account
Balance.  Such information may include the results of a physical examination if
any is required for participation in the Plan.

 

 

11.4

Participants and their Beneficiaries, heirs, successors, and assigns shall have
no legal or equitable rights, claims, or interest in any specific property or
assets of the Company.  No assets of the Company shall be held under any trust,
or held in any way as collateral security for the fulfilling of the obligations
of the Company under the Plan.  Any and all of the Company’s assets shall be,
and remain, the general unpledged, unrestricted assets of the Company.  The
Company’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise of the Company to pay money in the future, and the rights of
the Participants and Beneficiaries shall be no greater than those of unsecured
general creditors.  It is the

8



--------------------------------------------------------------------------------

 

intention of the Company that this Plan (and the Trust Funds described in
Article 13.1) be unfunded for purposes of the Code.

 

 

11.5

There shall be deducted from each payment made under the Plan or other
compensation payable to the Participant (or Beneficiary) all taxes which are
required to be withheld by the Company in respect to such payment or this Plan. 
The Company shall have the right to reduce any payment (or other compensation)
by the amount of cash sufficient to provide the amount of said taxes.

ARTICLE 12
NO GUARANTEE OF CONTINUING DIRECTORSHIP

12.1

The Company is without power to lawfully assure a Participant continued tenure
as a Director, and nothing herein constitutes a contract of continuing
directorship between the Company and the Participant.

ARTICLE 13
TRUSTS

13.1

The Company may maintain one or more Trust Funds to finance all or a portion of
the benefits under the Plan by entering into one or more Trust Agreements.  Any
Trust Agreement is designated as, and shall constitute, a part of the Plan, and
all rights which may accrue to any person under the Plan shall be subject to all
the terms and provisions of such Trust Agreement.  A Trustee shall be appointed
by the Committee or the Board of Directors and shall have such powers as
provided in the Trust Agreement.  The Committee or the Board of Directors may
modify any Trust Agreement, in accordance with its terms, to accomplish the
purposes of the Plan and appoint a successor Trustee under the provisions of
such Trust Agreement.  By entering into such Trust Agreement, the Committee or
the Board of Directors may vest in the Trustee, or in one or more investment
managers (as defined in ERISA) the power to manage and control the Trust Fund. 
The Committee’s authority under the provisions of this Article 13.1 will cease
with a Change in Control.

ARTICLE 14
TERMINATION, AMENDMENT OR MODIFICATION OF THE PLAN

14.1

The Board of Directors may at any time, without notice, amend or modify the Plan
in whole or in part; provided, however, that (i) no amendment shall be effective
to decrease or restrict (a) the amount of interest to be credited under the
provisions of the Plan, (b) the benefits the Participant qualifies for or may
elect to receive under the provisions of the Plan, or (c) benefit payments to
Participants or Beneficiaries once such payments have commenced, and (ii)
effective March 1,1999, no amendment or modification of this Article 14, Article
16, or Article 17 of the Plan

9



--------------------------------------------------------------------------------

.

shall be effective.

 

 

14.2

The Board of Directors shall not terminate the Plan until all accrued benefits
have been paid in full under the provisions of the Plan to the Participants and
Beneficiaries.

 

 

14.3

The Board of Directors may partially terminate the Plan by instructing the
Committee not to accept any additional Deferral commitments.  In the event of a
partial termination, the remaining provisions of the Plan shall continue to
operate and be effective for all Participants in the Plan, as of the date of
such partial termination.

ARTICLE 15
RESTRICTIONS ON ALIENATION OF BENEFITS

15.1

To the maximum extent permitted by law, no interest or benefit under the Plan
shall be assignable or subject in any manner to alienation, sale, transfer,
claims of creditors, pledge, attachment or encumbrances of any kind.

ARTICLE 16
ADMINISTRATION OF THE PLAN

16.1

Except as otherwise provided in this Article 16, and subject to Article 17, the
general administration of the Plan, as well as construction and interpretation
thereof, shall be vested in the Committee.  Members of the Committee may be
Participants under the Plan.   Specifically, the Committee shall have the
discretion and authority to: (a) make, amend, interpret, and enforce all
appropriate rules and regulations for the administration of the Plan; and (b)
decide or resolve any and all questions including interpretations of the Plan. 
Any individual serving on the Committee who is a Participant shall not vote or
act on any matter relating solely to himself or herself.  The number of members
of the Committee shall be established by, and the members shall be appointed
from time to time by, and shall serve at the pleasure of, the Board of
Directors.

 

 

16.2

Upon and after a Change in Control, the administration of the Plan shall be
vested in a Third Party Fiduciary, as provided for herein and pursuant to the
terms of a Third Party Fiduciary Services Agreement.  Any Third Party Fiduciary
Services Agreement is designated as, and shall constitute, a part of the Plan.
The Third Party Fiduciary shall also have the discretion and authority to: (a)
make, amend, interpret, and enforce all appropriate rules and regulations for
the administration of the Plan; and (b) decide or resolve any and all questions
including interpretation of the Plan and the Trust Agreement.  Except as
otherwise provided for in any Trust Agreement, the Third Party Fiduciary shall
have no power to direct the investment of Plan or Trust Funds or select any
investment manager or custodial firm for the Plan or Trust Agreement.  The
Company shall pay all reasonable administrative

10



--------------------------------------------------------------------------------

 

expenses and fees of the Third Party Fiduciary when it acts as the administrator
of the Plan or pursuant to Article 17.  The Third Party Fiduciary may not be
terminated by the Company without the consent of 50% of the Participants in the
Plan.

 

 

16.3

In the administration of the Plan, the Committee or the Third Party Fiduciary,
as the case may be, may from time to time employ such agents, consultants,
advisors, and managers as it deems necessary or useful in carrying out its
duties as it sees fit (including acting through a duly authorized
representative) and may from to time to time consult with counsel to the
Company.

 

 

16.4

The decision or action of the Committee or the Third Party Fiduciary, as the
case may be, with respect to any question arising out of or in connection with
the administration, interpretation, and application of the Plan (and the Trust
Agreement to the extent provided for in Article 16.2) and the rules and
regulations promulgated hereunder shall be final and conclusive and binding upon
all persons having any interest in the Plan.

 

 

16.5

The Company shall indemnify and save harmless each member of the Committee, the
Third Party Fiduciary, and any employee of the Company to whom the duties of the
Committee may be delegated against any and all claims, losses, damages,
expenses, and liabilities arising from any action or failure to act with respect
to the Plan, except in the case of fraud, gross negligence, or willful
misconduct by the Committee, any of its members, the Third Party Fiduciary, or
any such employee.

 

 

16.6

To enable the Committee and the Third Party Fiduciary to perform their
functions, the Company shall supply full and timely information to the Committee
and the Third Party Fiduciary, as the case may be, on all matters relating to
the compensation of all Participants, their Retirement, death or other cause for
Termination of Employment, and such other pertinent facts as the Committee or
the Third Party Fiduciary may require.

 

 

16.7

The Committee or the Third Party Fiduciary, as the case may be, may alter, at or
after Benefit Distribution, the manner and time of payments to be made to a
Participant or Beneficiary from that set forth herein, if requested to do so by
such Participant or Beneficiary to meet existing financial hardships, which the
Committee or the Third Party Fiduciary, as the case may be, determine are the
same as or similar in nature to those identified in Section 1.401(k)-1(d)(2)(iv)
of the federal treasury regulations.

ARTICLE 17
CLAIMS PROCEDURE

17.1

Any Participant or Beneficiary of a deceased Participant (such Participant or
Beneficiary being referred to below as a “Claimant”) may deliver to the
Committee a written claim for determination with respect to benefits available
to such Claimant from the Plan.  The claim must state with particularity the
determination desired by the Claimant.

11



--------------------------------------------------------------------------------

17.2

The Committee shall consider a claim and notify the Claimant within 90 calendar
days after receipt of a claim in writing:

 

 

 

(a)

That the Claimant’s requested determination has been made, and that the claim
has been allowed in full; or

 

 

 

(b)

That the Committee has reached a conclusion contrary, in whole or in part, to
the Claimant’s requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant: (i) the specific reason(s)
for the denial of the claim, or any part thereof; (ii) the specific reference(s)
to pertinent provisions of the Plan upon which the denial was based; (iii) a
description of any additional material or information necessary for the Claimant
to perfect the claim, and an explanation of why such material or information is
necessary; and (iv) an explanation of the claim review procedure set forth in
Article 17.3.

 

 

17.3

Within 60 days after receiving a notice from the Committee that a claim has been
denied, in whole or in part, a Claimant (or the Claimant’s duly authorized
representative) may file with the Third Party Fiduciary a written request for a
review of the denial of the claim.  Thereafter, the Claimant (or the Claimant’s
duly authorized representative) may review pertinent documents, submit written
comments or other documents, and request a hearing, which the Third Party
Fiduciary, in its sole discretion, may grant.

 

 

17.4

The Third Party Fiduciary shall render its decision on review promptly, and not
later than 60 days after the filing of a written request for review of a denial,
unless a hearing is held or other special circumstances require additional time,
in which case the Third Party Fiduciary’s decision must be rendered within 120
calendar days after such date.  Such decision must be written in a manner
calculated to be understood by the Claimant, and it must contain: (i) the
specific reason(s) for the decision; (ii) the specific reference(s) to the
pertinent Plan provisions upon which the decision was based; and (iii) such
other matters as the Third Party Fiduciary deems relevant.

 

 

17.5

A Claimant’s compliance with the foregoing provisions of this Article 17 is a
mandatory prerequisite to a Claimant’s right to commence any legal action with
respect to any claim for benefits under the Plan.

ARTICLE 18
MISCELLANEOUS

18.1

Any notice given under the Plan shall be in writing and shall be mailed or
delivered to:

12



--------------------------------------------------------------------------------

 

 

SOUTHWEST GAS CORPORATION

 

 

Directors Deferral Plan

 

 

Administrative Committee

 

 

5241 Spring Mountain Road

 

 

Las Vegas, NV  89102

 

 

 

 

and

 

 

 

 

 

 

CRG Fiduciary Services, Inc.

 

 

633 West Fifth Street, 53rd floor

 

 

Los Angeles, CA 90071-2086

 

 

Attn: Managing Director

 

 

 

18.2

The Plan shall be binding upon the Company and any of its successors and
assigns, and upon a Participant, Participant’s Beneficiary, assigns, heirs,
executors and administrators.

 

 

18.3

The Plan shall be governed by and construed under the laws of the State of
Nevada.

 

 

18.4

Headings in this Master Plan Document are inserted for convenience of reference
only.  Any conflict between such headings and the text shall be resolved in
favor of the text.

 

 

18.5

Masculine pronouns wherever used shall include feminine pronouns and when the
context dictates, the singular shall include the plural.

 

 

18.6

In case any provision of the Plan shall be held illegal or invalid for any
reason, said illegality or invalidity shall not affect the remaining parts
hereof, but the Plan shall be construed and enforced as if such illegal and
invalid provisions had never been inserted herein.

IN WITNESS WHEREOF, the Company has executed this Amended and Restated Master
Plan Document this 19th day of November 2002.

 

SOUTHWEST GAS CORPORATION

 

 

 

 

By

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Michael O. Maffie
President & Chief Executive Officer

 

13